Citation Nr: 1729707	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-29 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to April 15, 2015 and then 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial rating in excess of 10 percent for left knee subpatellar tendonitis.

3. Entitlement to an initial rating in excess of 10 percent for left ankle sprain.

4. Entitlement to an initial rating in excess of 10 percent for right ankle sprain.


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to September 1995 and from March 1996 to October 2010.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. In January 2015, the Board remanded the claims for additional development and adjudicative action. 

In October 2015 the Veteran filed a claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disorders. The RO denied the claim in a March 2016 rating decision. The RO then erroneously included this issue in a March 2016 Supplemental Statement of the Case (SSOC). The Veteran has not appealed the denial. Therefore, this issue is not before the Board. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The remand directives have not been entirely completed, and the issue of entitlement to an initial rating in excess of 10 percent for right ankle sprain is REMANDED to the Agency of Original Jurisdiction (AOJ). Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).




FINDINGS OF FACT

1. From October 18, 2010 to April 14, 2015, the Veteran's PTSD manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. From April 15, 2015, the Veteran's PTSD has manifested as occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

3. The Veteran's left knee subpatellar tendonitis is manifested by painful limitation of motion that is, at worst, 120 degrees flexion, and slight recurrent subluxation or instability. 

4. The Veteran's left ankle sprain is manifested by, at worst, moderate limitation of motion.


CONCLUSIONS OF LAW

1. From October 18, 2010 to April 14, 2015, the criteria for a disability rating of 30 percent, but no greater, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. Beginning on April 15, 2015, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.130, DC 9411.

3. The criteria for a separate disability rating of 10 percent, but no higher, for left knee instability or subluxation have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5257.

4. The criteria for an increased rating in excess of 10 percent for left knee subpatellar tendonitis have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5260.

5. The criteria for an increased rating in excess of 10 percent for a left ankle sprain have not been met or approximated. 38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. 
§§ 3.321 , 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

PTSD

The Veteran's PTSD was rated as 10 percent disabling since service connection was effective October 18, 2010 and then has been rated as 70 percent disabling since April 15, 2015 under DC 9411. 38 C.F.R. § 4.130.

Psychiatric disorders are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders. 38 C.F.R. § 4.130.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula. See id. Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a veteran's symptoms 'play an important role' in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula. See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow 'a veteran whose symptoms correspond[ed] exactly to a 30 percent rating' to be granted a 70-percent rating solely because they affected most areas). In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms. See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make 'an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas'). While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

The Veteran was afforded a VA medical examination in December 2011. The Veteran reported that he was currently living with his parents and that he saw his sisters on occasion. He stated that he had reconnected with two friends since he moved back home. He maintained that he did not go out much, but spent most of his time at home watching television or hanging out with his dog. He reported being divorced, with one daughter from the marriage. He stated that the two things that made him happy were his daughter and his daughter. The Veteran was oriented in all spheres and had intact attention, concentration, insight, judgment, and memory. He described his mood as angry and sad, and his affect was appropriate to his mood. He reported difficulty falling or staying asleep, nightmares, irritability or outbursts of anger, and an exaggerated startle response. He had recurrent and distressing recollections of his stressors, and recurrent distressing dreams of the event. The Veteran reported distancing himself from people and generally not liking people. He stated that he was always on edge and angry about things. He said that he did not sleep much, only getting three to four hours of sleep. The examiner opined that he had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

The Veteran was afforded a VA medical examination in December 2012. The Veteran had no hallucinations, delusions, obsessive/ritualistic behaviors, panic attacks, or suicidal or homicidal ideation. The Veteran had no problems with the activities of daily living. The examiner opined that he had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. The examiner stated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning. The Veteran reported recurrent and distressing recollections of his stressors, including recurrent distressing dreams. The Veteran also reported efforts to avoid thoughts, feelings, or conversations associated with his stressors. He also avoided activities, places, or people that caused recollections of his stressors. 

The Veteran was afforded a VA medical examination in April 2015. The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The Veteran reported that he was single and not dating. He had a daughter who lived with her mother in Washington, and he had custody of his daughter in the summers. The Veteran noted that his parents lived next door to him and were his support system. He also stated that he had two friends that lived out of the area and that he had little, if any, socialization with people other than first degree relatives. He reported that he enjoyed wood working and stated that he rarely left the house. The Veteran reported that he had been a coach for middle school football for the past 4 years and that he would be teaching summer camp. The Veteran had a complaint of mild memory loss. He had anxiety; suspiciousness; chronic sleep impairment; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and the inability to establish and maintain effective relationships. 

The Veteran was afforded a VA medical examination in January 2016. The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The Veteran had a complaint of mild memory loss. The Veteran reported being divorced and having problems with family relationships. He said that the only two people he considered to be friends did not live near him. He maintained that he was not employed at the present time and that he last worked in 2010. He reported that he spent his time staying in the house, reading a book, and talking with his dogs. He denied having any hobbies or interests. The Veteran was oriented in all spheres with intact attention, concentration, insight, judgment, and memory. He described his mood as "angry, scared, sad, empty." He reported getting about 4 hours of sleep a night and waking up sweaty during the night. He was unable to interpret a proverb. The Veteran stated that he was standoffish with others and that he did not like anybody. He reported that he usually wanted to punch somebody before they punched him. He also indicated that he looked out his windows every time he heard a noise. He had anxiety; suspiciousness; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and the inability to establish and maintain effective relationships. 

The Veteran's VA treatment records show that he has consistently participated in mental health treatment. At differing times he has received more treatment than others. Initially, he did not wish to use psychiatric medications; however, he now uses psychiatric medications. 

This Veteran had markedly different symptomatology during the time period on appeal. In April 2015, his psychiatric disability was manifested in a far more severe way that it was in October 2010. Therefore, in this case, staged ratings are appropriate. See Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  

From October 2010 to March 2015, the Veteran's total disability picture in this case most closely approximates the 30 percent disability rating. The Veteran has consistently reported depressed mood, anxiety, suspiciousness, anger and irritability, and chronic sleep impairment. While he reported distancing himself from people and generally not liking people, he was still able to maintain some social relationships. He was living with his parents at the time, saw his sisters on occasion, and had reconnected with two friends when he moved back home. He also stated that his daughter made him happy. 

During that time, he did not manifest symptoms which overall more closely resemble the 50 percent disability rating. While he had disturbances of motivation and mood and some difficulty in establishing and maintaining effective work and social relationships, he did not have flattened affect; panic attacks; memory loss; difficulty in understanding complex commands; circumstantial, circumlocutory, or stereotyped speech; impaired judgment; or impaired abstract thinking. Additionally, he did not report occupational and social impairment, with deficiencies in most areas to approximate the 70 percent disability rating. He did not report symptoms such as suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships. The Veteran is not entitled to a 100 percent disability rating. He does not exhibit total occupational and social impairment, as he was able to maintain and establish some close social relationships with family and friends. He also did not have such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

Beginning in April 2015, the Veteran's total disability picture in this case most closely approximates the 70 percent disability rating. The Veteran has anxiety; suspiciousness; chronic sleep impairment; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and the inability to establish and maintain effective relationships. Also, given the difficulties that the Veteran has reported in his family relationships and the relationships with his friends, it is clear that he also has a significant degree of social impairment. 

The Veteran does not meet the criteria for a 100 percent evaluation. He does not exhibit total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. While the Veteran had significant social impairment, he still maintained some degree of social relationships with his family, even if there were difficulties. The Veteran had also been able to maintain work as a football coach for most of the appeal period. 

Left Knee

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court of Appeals for Veterans' Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The DCs relevant to knee disabilities are 5003, 5010, and 5257-5261. 

DC 5003 provides ratings for degenerative arthritis. Degenerative arthritis (osteoarthritis or hypertrophic) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. 

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis. 38 C.F.R. § 4.71a, DC 5010. As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. 

Under DC 5257, a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability. A 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability, and a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability. Words such as "mild," "severe," and "moderate" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence so that decisions will be equitable and just. 38 C.F.R. § 4.6.

DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint. A 20 percent rating is the only rating available under that code.

Under DC 5259, a 10 percent evaluation is assigned for symptomatic removal of semilunar cartilage.

Under DC 5260, a 20 percent disability evaluation is warranted for flexion limited to 30 degrees, and a 30 percent disability evaluation is warranted for limitation of flexion to 15 degrees. 

Under DC 5261, a noncompensable evaluation is warranted for extension limited to 5 degrees and a 10 percent disability rating is warranted for extension limited to 10 degrees.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). VA General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis. If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications, such as reflex sympathetic dystrophy, which can produce loss of motion.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

Additionally, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Veteran's service-connected left knee subpatellar tendonitis has been assigned a 10 percent disability rating under DC 5260 since service connection was effective on October 18, 2010. The Veteran asserts that his disability is entitled to a higher rating. 

The Veteran's VA treatment records show that he participated in physical therapy for his left knee and was given exercises to complete at home. He reported improvement after physical therapy. He was given cortisone injections but reported not noticing much relief with the injections. He wore a brace for his left knee. He consistently reported pain and limitation of motion in his left knee. In April 2013, the Veteran's range of motion was tested, and he had range from 0 to 130 degrees. There was no crepitation or instability. He had some tenderness. In July 2012, it was noted that his knee stability was intact. He received an MRI in December 2012. The MRI showed that there was small joint effusion. The appellate was mildly subluxed laterally. There was some mild increased signal intensity in the articulating cartilage of the lateral facet of the patella, which may have been a reflection of the mild chondromalacia. There were no true cartilage defects. The menisci, cruciate ligaments, collateral ligaments, and bone marrow signal intensity were normal. 

The Veteran was afforded a VA medical examination in December 2011. The Veteran was diagnosed with left knee infrapatellar tendinopathy. He reported his left knee giving way, instability, pain, weakness. He reported locking episodes 2-3 times over the last 12 months. There was effusion of the left knee. He did not report any flare-ups or inflammation. He had a normal gait. There was joint swelling, effusion, tenderness, or laxity. There was no ankylosis or instability. The Veteran's left knee ranges of motion were flexion to 130 degrees with pain at 10-80 degrees and extension to 0 degrees with pain at 50-10 degrees. With repetition there was no additional loss of motion secondary to pain, weakness, or lack of endurance. 

The Veteran was afforded a VA medical examination in July 2012. The Veteran was diagnosed with left knee patellofemoral syndrome. He reported flare-ups and that repetitive stairclimbing and deep knee bends caused both knees to become painful. The Veteran's left knee ranges of motion were flexion to 125 degrees with pain at 125 degrees and extension to 0 degrees with no pain. The ranges of motion for the Veteran's right knee were the same as the left. With repetition there was no additional loss of motion secondary to pain, weakness, or lack of endurance. The Veteran had less movement than normal and pain on movement. There was no tenderness or pain to palpation. The Veteran's strength was normal. His instability tests were normal. There was no evidence of recurrent patellar subluxation/dislocation. He did not have any meniscal conditions. The Veteran did not use assistive devices. No imaging studies had been performed. The examiner opined that the Veteran's left knee condition did not impact his ability to work. 

The Veteran was afforded a VA medical examination in April 2015. The Veteran was diagnosed with left knee tendonitis/tendonosis, patellar dislocation, and patellofemoral pain syndrome. The Veteran reported flare-ups that were caused by prolonged walking and standing. The examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements of functional loss during flare-ups and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups. There was no ankylosis or instability. The Veteran's left knee ranges of motion were flexion to 120 degrees with pain and extension to 0 degrees with no pain. With repetition there was no additional loss of motion secondary to pain, weakness, or lack of endurance. There was objective evidence of localized tenderness or pain on palpation of the left knee. There was a positive patellofemoral grind test. The Veteran's muscle strength was normal. Imaging studies showed no arthritis and were normal. The examiner stated that there was a mention of a mild subluxed patella and mild chondromalacia of the patella on a December 2012 MRI. However, he opined that there was no evidence of a dislocated semilunar cartilage. The MRI did not report any tears of the semilunar cartilage that the examiner could find.

While the Veteran's VA medical examinations do not contain all of the testing required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), the record contains range of motion measurements for the Veteran's right knee from his July 2012 VA medical examination. The Veteran is also service-connected for patellofemoral syndrome of the right knee. Additionally, the Board finds that the December 2011 VA examination was performed using active and passive ranges of motion.  While the Veteran's other VA medical examinations were performed using active ranges of motion, this is more limited than passive ranges of motion. Therefore, there is no prejudice to the Veteran in not remanding the claims for additional adjudication and testing. 

The Veteran is not entitled to a higher disability rating based upon limitation of flexion. At its worst, the Veteran's left knee was limited to 120 degrees flexion in April 2015. He is not entitled to a 20 percent disability rating for limitation of flexion without evidence of flexion limited to 30 degrees. 

The Veteran's December 2011 VA medical examination shows that the Veteran subjectively reported that he had instability of the knee. The Veteran's July 2012 and April 2015 VA medical examinations were negative for lateral instability. However, a December MRI showed that the Veteran had a mild subluxed patella. Therefore, resolving all reasonable doubt in favor of the Veteran, a separate 10 percent rating is warranted for left knee slight recurrent subluxation or lateral instability under DC 5257. A higher 20 percent rating for subluxation or instability is not warranted because the evidence does not show that the Veteran had moderate recurrent subluxation or lateral instability, particularly given the inconsistent reports of instability.

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (201) and DeLuca v. Brown, 8 Vet. App. 202. Here, the medical evidence on examination indicates that upon repetitive motion, the Veteran did not have functional impairment caused by less movement than normal, pain on movement, instability of station, and disturbance of locomotion, but he did not have additional loss of motion. Thus, even considering the objectively confirmed findings, as well as the Veteran's complaints, the evidence does not show that the left knee is limited in motion to 30 degrees flexion, i.e., the requirement for a 20 percent rating under Diagnostic Code 5260, and thus a separate rating higher than 10 percent for limitation of flexion of the left knee is not warranted.

As is shown by the Veteran's VA medical examinations and private treatment records, the Veteran's left knee disability does not warrant an increased disability rating under the other applicable DCs. He does not have any arthritis. There hasn't been any removal of cartilage or dislocation of semilunar cartilage. Even when considering the factors in DeLuca v. Brown, 8 Vet. App. 202, the Veteran's extension is normal in the left knee, and his flexion is not limited to 30 degrees. Therefore, he cannot be awarded higher disability ratings other than what has been granted above for the left knee disability. The benefit of the doubt rule has been considered in the Board's analysis. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle

Under DC 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating. See 38 C.F.R. § 4.71a , DC 5271.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees. See 38 C.F.R. 
§ 4.71a , Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6 .

Again, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran's service-connected left ankle sprain has been assigned a 10 percent disability rating under DC 5271 since October 18, 2010. The Veteran asserts that his disability is entitled to a higher rating. 

The Veteran's VA treatment records show that he has complained of and been treated for pain in his ankles. He participated in physical therapy for these conditions. A July 2012 VA treatment record shows that the Veteran reported ankle pain daily 5/10 on the pain scale. His dorsiflexion and plantar flexion was normal. His gait was steady and normal in pace and quality. He was able to turn, walk on toes and on heels and complete tandem walking. He was able to complete single leg standing and a small crouch and recover. Romberg test was negative. Transfers from sitting, standing, and supine were performed independently with no apparent difficulty. The Veteran moved smoothly and unguardedly with no losses of balance despite turns and distractions in the clinic area. While the Veteran's ranges of motion were normal, his ankle was mildly tight in plantar flexion. He had mild evertor weakness. The clinician noted that he had some imbalance in range and strength. The Veteran was given instructions for exercises for his ankle. In August 2012, the Veteran's strength was tested as normal. He was noted to have a mild pronated foot-type with decreased arch height. There was no discomfort with palpation to the plantar arch and heel. There was mild valgus laxity, and no varus laxity. The Veteran's range of motion was not painful. In November 2012, the Veteran's VA treatment records show that his ankle improved in strength and mobility with less discomfort after physical therapy. The Veteran was treating his condition with NSAIDs. 

In December 2011, the Veteran was afforded a VA medical examination. The Veteran was diagnosed with left ankle sprain. The Veteran reported that he rolled his ankle every other day, to the point that it didn't hurt anymore. He would get morning stiffness and achiness in the ankle. He was not getting any treatment for his ankle at the time. He could walk one to three miles. He was not using any assistive devices. He could stand for one to three hours. He reported his ankle giving way and pain and stiffness in his ankle. His range of motion was normal, both actively and passively, with pain at the end of the range of motion. There was no additional limitation of motion due to fatigue, weakness, incoordination, or lack of endurance after repetitive use. The examination showed no instability, tendon abnormality, or angulation. Imaging studies were done and showed a normal left ankle. 

In April 2015, the Veteran was afforded a VA medical examination. The Veteran was diagnosed with left lateral collateral ligament sprain that is chronic/recurrent. The Veteran reported flare-ups from prolonged standing and walking. The examiner stated that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups, and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-up. He reported loss of motion of his ankle. His dorsiflexion was limited to 15 degrees and plantar flexion limited to 40 degrees. There was pain noted with dorsiflexion. There was no evidence of pain with weight bearing, localized tenderness or pain on palpation, or objective evidence of crepitus. There was no additional limitation of motion due to fatigue, weakness, incoordination, or lack of endurance after repetitive use. The Veteran's strength was normal. He had no muscle atrophy. There was no ankylosis. Ankle instability or dislocation was not suspected. The Veteran did not use any assistive devices. Imaging studies were done and were unremarkable, except that a 4 millimeter fragment or ossicle adjacent to the medial malleolus may be related to remote trauma. The examiner opined that the Veteran's left ankle did not have any impact on his ability to perform any type of occupational task.

During the course of the appeal, the Veteran has competently and credibly reported experiencing left ankle pain, rolling, and limitation of motion. In light of the above-noted lay and medical evidence, and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, the Board finds that, resolving all doubt in the Veteran's favor, moderate left ankle limited motion is approximated. He is not entitled to a higher rating for his left ankle. To warrant a higher rating, the evidence would have to show a marked limitation, which the lay and objective evidence has not shown. Pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss. Id.; see 
38 C.F.R. § 4.40.


ORDER

From October 18, 2010 to April 14, 2015, entitlement to an initial disability rating of 30 percent, but no higher, for PTSD, is granted.

Beginning on April 15, 2015, entitlement to an initial disability rating in excess of 70 percent for PTSD is denied.

An initial separate 10 percent rating, but no higher, for slight recurrent subluxation or lateral instability of the left knee is granted.  

Entitlement to an initial rating in excess of 10 percent for left knee subpatellar tendonitis based upon limitation of motion is denied.

Entitlement to an initial rating in excess of 10 percent for left ankle sprain is denied.


REMAND

Unfortunately, a remand is required in this case for the issue of entitlement to an initial rating in excess of 10 percent for right ankle sprain. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The January 2015 Board remand directed that the Veteran be afforded a VA medical examination to determine the nature and current severity of the Veteran's left and right ankle sprains. Unfortunately, the April 2015 VA medical examination only addressed the Veteran's left ankle sprain and not the right ankle sprain. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for the purpose of determining the nature and extent of the Veteran's service-connected right ankle disability. The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed. Any indicated tests, including x-rays if indicated, should be accomplished. 

The examiner should perform range of motion findings and report if the Veteran has moderate or marked limitation of motion.

2. Readjudicate the claim on appeal in light of all of the evidence of record with consideration of the evidence which has been added to the appeal since the issue was last addressed in a statement of the case. If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


